DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2008/0283902 A1 (“Sung”).

Sung teaches: 

    PNG
    media_image1.png
    238
    409
    media_image1.png
    Greyscale


A computing device (para 86; Fig. 29), comprising:
a memory (portions of 700);
an integrated circuit (portions of 700) coupled to the memory, the integrated circuit comprising: 
a first plurality of features 732 (two are shown at the center of Fig. 29, between 710 and 720; the wavy double lines indicate a continuation of these features in the middle of the ones shown) above a substrate 750; and 
a second plurality of features 734 (two are shown at the center of Fig. 29, between 710 and 720; the wavy double lines indicate a continuation of these features in the middle of the ones shown) above the substrate, 
wherein the first plurality of features and the second plurality of features are all gates or all fins (all gates, para 86-88) disposed in a first direction (left to right as shown), 
wherein individual ones of the first plurality of features immediately alternate (“The first and the second gate structures 732 and 734 may be alternately positioned on the substrate 750 with a fine pitch therebetween”, para 87) with individual ones of the second plurality of features without any additional gate or fins intervening there between (Fig. 29), 
wherein each of the individual ones of the first plurality of features does not immediately neighbor another of the individual ones of the first plurality of features (Fig. 29), and 
each of the individual ones of the second plurality of features does not immediately neighbor another of the individual ones of the second plurality of features (Fig. 29),
wherein the first plurality of features have a first size and the second plurality of features have a second size (para 88).  

3.  The computing device of claim 1, wherein the first plurality of features and the second plurality of features are gates (para 86-88) of transistors.  

5.  The computing device of claim 1, wherein the first size and the second size are a width in the first direction (para 88).  

6.  The computing device of claim 1, wherein 
the first size is an average width of the first plurality of features (para 88), and 
the second size is an average width of the second plurality of features, and the first size is different from the second size (para 88).  

7.  The computing device of claim 1, wherein the first plurality of features and the second plurality of features are a local subset of features of the integrated circuit (para 88; other features such as 710, 720, 740 exist outside of 732 and 734, see Fig. 29).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20110076221 (“Lee”) in view of US 2016/0043222 A1 (“Cho”). 
Lee teaches: a computing device, comprising: the integrated circuit comprising: 


    PNG
    media_image2.png
    849
    870
    media_image2.png
    Greyscale

a first plurality of features (125 having width c1, Fig. 2G) above a substrate 100; and 
a second plurality of features (125’ having width c2, Fig. 2G) above the substrate, 
wherein the first plurality of features and the second plurality of features are all gates or all fins (all “fins”) disposed in a first direction (left to right as shown), 
wherein individual ones of the first plurality of features immediately alternate with individual ones of the second plurality of features without any additional gate or fins intervening there between (Fig. 2G), 
wherein each of the individual ones of the first plurality of features does not immediately neighbor another of the individual ones of the first plurality of features (Fig. 2G), and 
each of the individual ones of the second plurality of features does not immediately neighbor another of the individual ones of the second plurality of features (Fig. 2G),
wherein the first plurality of features have a first size c1 and the second plurality of features have a second size c2.  

Lee does not explicitly teach a memory; and the integrated circuit operatively coupled to the memory. Cho teaches a memory (e.g. 1130, Fig. 25, see para 194-197); and an integrated circuit (e.g. I/O 1120, controller 1110, Fig. 25, which may incorporate any devices 1-8 of the embodiments, see para 197), operatively coupled to the memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Cho to the invention of Lee. The motivation to do so is that the combination produces the predictable results of allowing for the finFET devices to be used in consumer electronics such as tablets or notebook computers (para 197) that require both logic processors and memory. 

	Lee and Cho together teach and/or suggest as obvious to one of ordinary skill in the art:

4.  The computing device of claim 1, wherein the first plurality of features and the second plurality of features are fins (Lee, Si-fins) of transistors.  

5.  The computing device of claim 1, wherein the first size and the second size are a width in the first direction (c1 and c2, horizontally as shown in Fig. 2G).  

6.  The computing device of claim 1, wherein 
the first size c1 is an average width of the first plurality of features, and 
the second size c2 is an average width of the second plurality of features, and the first size is different from the second size (c2 > c1, see Fig. 2G).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cho and US 2007/0080387 A1 (“Liu”).
Re claim 7, Lee and Cho teaches claim 1 as discussed above, but do not explicitly disclose wherein the first plurality of features and the second plurality of features are a local subset of features of the integrated circuit die. However, it is well known to form fin-based devices such as finFETs in one region of a chip or wafer and other devices in another region. For example, Liu teaches forming memory in one region and logic in another region (Fig. 8), wherein the memory region has fin-based devices (see fins 309, Fig. 11, Fig. 16) whereas the logic region has planar (non-fin based) devices (Fig. 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Liu to the invention of Lee and Cho, including forming the fin-based devices as a local subset of features of the integrated circuit die. The motivation to do so is that the combination produces the predictable results of allowing for different devices to serve different functions in the chip or wafer, such as logic and memory (Fig. 16; see e.g. para 2-3).


Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. The office finds the Applicant’s argument (7/14/22, pages 11-13) that Cho does not disclose the amended claimed limitations persuasive. 
Applicant did not rejections made in the 4/14/22 office action made with the references Lee and secondary references. The rejections of claims 1, 4-6, and 7 are maintained above, because these references (Lee, Cho, Liu) also teach the newly amended claimed limitations.
New rejections over Sung to cover the newly amended limitations of claim 1 (especially in view of the required gates of claim 3) were also necessitated by the amendment to claim 1.

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819